Citation Nr: 1402501	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-25 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The Veteran had active service from February 1943 to February 1946.  He died in September 2007.  The appellant is the Veteran's surviving spouse.

This matter arises to the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that in pertinent part denied service connection for the cause of the Veteran's death.  The Board remanded the case for development in June 2013, October 2013, and in December 2013.  

The record before the Board consists of paper claims files and electronically stored files.  

The appellant's substantive appeal contains a hearing request.  The RO notified the appellant that a hearing before a Veterans Law Judge had been scheduled in March 2013.  The appellant failed to report for the hearing, although the notification letter has not been returned by the United States Postal Service as undeliverable.  The appellant has not explained her failure to report, nor has she requested rescheduling of the hearing.  The request for a hearing is therefore considered to be withdrawn pursuant to 38 C.F.R. § 20.702(d).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  


FINDINGS OF FACT

1.  The Veteran died on September [redacted], 2007, at age 86.  

2.  At the time of death, service connection was in effect for dermatitis, rated 30 percent; bilateral hearing loss, rated 10 percent; and tinnitus, rated 10 percent; service connection had not been established for any other disability.  

4.  The appellant was married to the Veteran at the time of his death.

5.  The immediate cause of death, as listed on the certificate of death, was cardiac arrest; conditions sequentially leading to the cause of death were cerebrovascular accident and embolism of the right middle cerebral artery; the underlying cause of death, that is, the disease or injury that initiated these events, as listed on the certificate, was atrial fibrillation.

6.  Competent medical evidence tending to link cardiac arrest; cerebrovascular accident, embolism of the right middle cerebral artery, or atrial fibrillation with any event of active military service has not been submitted.

7.  The Veteran's Dengue fever did not cause or contribute to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of death of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant her representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate notice was not provided prior to the initial adverse decision.  This created a timing error.  The timing error was remedied by issuance of an adequate notice letter in July 2013 pursuant to the Board's June 2013 remand followed be re-adjudication of the claim.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Most recently, pursuant to the Board's December 2013 remand, a medical opinion was obtained.  The opinion is adequate for deciding the claim and all relevant evidence has been obtained.  The claimant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Cause of Death 

To establish service connection for the cause of the Veteran's death, competent evidence must be presented that relates the fatal disease to a period of military service or a service-connected disability.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2013); Ruiz v. Gober, 10 Vet. App. 352 (1997).  The competent evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must alone or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to be a "contributory cause," it must contribute substantially or materially to death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that it combined to cause death, or that it aided or lent assistance to the production of death, that is, that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The claims files reflects that at the time of the Veteran's death service connection was in effect for dermatitis, rated 30 percent; bilateral hearing loss, rated 10 percent; and tinnitus, rated 10 percent.  

The claims file reflects that the appellant and the Veteran were married at the time of the Veteran's death.  The Veteran died at the Northridge Medical Center.  He was 86 years old.  The immediate cause of death, as listed on the certificate of death, was cardiac arrest.  Conditions sequentially leading to the cause of death were cerebrovascular accident and embolism of the right middle cerebral artery.  The underlying cause of death, that is, the disease or injury that initiated these events, as listed on the death certificate, was atrial fibrillation.  No autopsy was performed.  

In August 2007, the Veteran's personal physician of many years reported that the Veteran had a long history of hypertension that led to a cardiovascular accident on August 23, 2007.  The physician noted that hypertension also led to cardiomyopathy, which continued to deteriorate.  The physician noted that other complications included hypothyroidism, renal failure, and dementia-moderate to severe.  There was also a history of anemia and a remote history of malaria. 

In an October 2013 decision, the Board denied service connection for malaria for accrued benefits purposes (the Veteran had, shortly before death, timely appealed an RO decision that denied service connection for malaria).  The Board remanded the issue of service connection for the cause of the Veteran's death so that a physician could address whether dengue fever, which the Veteran contracted during active service in a tropical climate, caused or contributed to death. 

In October 2013, a VA nurse-practitioner reviewed the record and then dissociated dengue fever from any listed cause of death.  However, an opinion was provided as to whether the Dengue fever was service connected rather than whether it caused or contributed to death.  Thus, it was not completely adequate.

In December 2013, the Board again remanded the case for a medical opinion.  The Board specified that a doctor offer the opinion.  In December 2013, a VA staff physician (an osteopathic doctor) reviewed the record and then dissociated dengue fever from any listed cause of death or contributory causes of death.  The physician also noted that there had been an unsuccessful attempt to establish service connection for malaria and then opined that even if service connection for malaria had been established, it, like dengue fever, had no causal impact on the cause of death or contributory causes of death.  The physician supplied a cogent, persuasive rationale for the opinion.  

In this case, there is no basis upon which to attribute the cause of death or contributory causes of death to active military service or to any service-connected disability.  The competent evidence does not attribute the cause or contributory cause of death to the in-service infectious disease.  Additionally, the evidence does not even indicate that any cause or contributory cause of death is related to the Veteran's service.  After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Service connection for the cause of the Veteran's death must therefore be denied.  


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


